Citation Nr: 1750931	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for high cholesterol.

2. Entitlement to service connection for a disability manifested by fatigue.

3. Entitlement to service connection for a disability manifested by memory loss.

4. Entitlement to service connection for a skin disorder, claimed as multiple lipomas, to include as secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for a bilateral kidney disorder, to include as secondary to service-connected diabetes mellitus.

6. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

7. Entitlement to service connection for a lung disorder, claimed as right lung nodule, to include as secondary to in-service herbicide or other chemical exposure.

8. Entitlement to service connection for a bladder disorder, claimed as bladder stones, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran and his spouse testified before the Board at a January 2017 hearing conducted via videoconference.  A transcript of the hearing is of record.  Review of the record reveals that the Veteran has been assigned a total rating based on individual unemployability since July 2012.

All issues other than service connection for high cholesterol are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with high cholesterol, a laboratory finding; he has not been diagnosed with an associated or resulting chronic disability at any point during the appeal period or within a reasonable period prior to the filing of the instant claim.


CONCLUSION OF LAW

The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran maintains entitlement to service connection for high cholesterol, or hyperlipidemia.  However, VA's stated policy is that hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc., and is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  There is no competent evidence of record to indicate the Veteran has been diagnosed with a chronic disability resulting from findings of high cholesterol, regardless of its etiology.

In the absence of proof of a present disability there can be no valid claim of service connection on a direct basis pursuant to 38 C.F.R. § 3.303.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

There being no competent medical evidence of a diagnosed chronic disability resulting from high cholesterol, the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for high cholesterol must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for high cholesterol is denied.


REMAND

The Veteran asserts entitlement to service connection for multiple lipomas, a bilateral kidney disorder, hypertension, and disabilities manifested by fatigue and memory loss as secondary to his service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  He also claims service connection for a right lung disorder and a bladder disorder as directly related to active service, due to exposure to herbicides and/or jet fumes while serving in Thailand.  Initially, the Board observes that, as service connection has been awarded for diabetes mellitus despite its onset many years following service separation, it appears the AOJ has acknowledged in-service herbicide exposure.  The Board will proceed accordingly.

The record reflects the Veteran has applied for Social Security Administration (SSA) disability benefits.  While these records have been reviewed by the AOJ via the compact disc provided by SSA, they have not been associated with the virtual claims file and, thus are unavailable for the Board's review.  In order to ensure a complete record, the Social Security disability determination, as well as all medical evidence in support of this determination, should be associated with the virtual claims file.

With respect to disabilities manifested by fatigue and memory loss, the Veteran testified that he believes these conditions are related to his service-connected PTSD.  However, given the incomplete record, the Board cannot determine whether the Veteran has been diagnosed with a chronic disability other than PTSD to account for these symptoms.  On remand, should such diagnoses be supported by the record, the Veteran should be provided a VA examination to address the etiology of these conditions.  

With respect to the remaining service connection issues, the Veteran contends these disabilities are directly related to his period of active service and/or his service-connected disabilities.  On remand, the Veteran should be afforded VA examinations to address the etiology of these disabilities.  See generally 38 C.F.R. § 3.309(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify any private treatment providers that currently treat him for his claimed disabilities.  After receiving the necessary authorization, appropriate efforts should be undertaken to obtain any identified records.  All attempts to obtain records should be documented in the claims file.

2. Obtain and associate with the virtual claims file all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  Again, all attempts to obtain records must be documented.

3. Locate the compact disc provided by the Social Security Administration (SSA) and associate all records with the virtual claims file.  If the compact disc cannot be located, contact the SSA and again request all records related to the Veteran's application for disability benefits and any associated decision.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

Each of the above instructions must be fully completed before taking the following actions.

It is noted that multiple examinations are requested below.  It may be that one examiner may be able to do more than one of the examinations.  That the matters are set out in separate paragraphs does not mean that separate examinations are needed where it is medically feasible for a single examiner to address several of the requests below.

4. As to the claims for fatigue and/or memory loss, schedule the Veteran for a VA examination to address the nature and etiology of these conditions, to include whether they are related to PTSD or diabetes, or whether there is evidence of a separate and distinct cause or disorder causing the symptoms.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed. 

Following a physical examination of the Veteran and review of the claims file, the examiner should address the following:
a. Does the Veteran experience a diagnosed chronic disability other than PTSD or diabetes mellitus resulting in symptoms of fatigue and/or memory loss?  If so, please state the diagnosis.

b. For each such diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected PTSD and/or diabetes mellitus.  In offering this opinion, the examiner must specifically comment on the medical evidence obtained from the internet and submitted by the Veteran. 

A complete rationale must be provided for all opinions expressed.

5. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed skin disorder, claimed as multiple lipomas.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed. 

Following a physical examination of the Veteran and review of the claims file, the examiner should address the following:

a. Has the Veteran been diagnosed with a skin disorder, including but not limited to lipomas, at any point during the appeal period, dating from June 2010 to the present?  If so, please state the diagnosis.

b. For each such diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability had its onset or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner must specifically comment on the Veteran's in-service exposure to jet fumes and herbicides.

c. If (b) is answered in the negative, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected PTSD and/or diabetes mellitus.  In offering this opinion, the examiner must specifically comment on the medical and lay evidence submitted by the Veteran. 

A complete rationale must be provided for all opinions expressed.

6. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed kidney disorder, claimed as renal insufficiency.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed. 

Following a physical examination of the Veteran and review of the claims file, the examiner should address the following:

a. Has the Veteran been diagnosed with a kidney disorder, including but not limited to renal insufficiency, at any point during the appeal period, dating from June 2010 to the present?  If so, please state the diagnosis.

b. For each such diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability had its onset or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner must specifically comment on the Veteran's in-service exposure to jet fumes and herbicides.

c. If (b) is answered in the negative, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected PTSD and/or diabetes mellitus.  In offering this opinion, the examiner must specifically comment on the medical and lay evidence submitted by the Veteran. 

A complete rationale must be provided for all opinions expressed.

7. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed. 

Following a physical examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected PTSD and/or diabetes mellitus.  In offering this opinion, the examiner must specifically comment on the medical and lay evidence submitted by the Veteran. 

A complete rationale must be provided for all opinions expressed.

8. Schedule the Veteran for a VA examination(s) to address the nature and etiology of his claimed right lung disorder and a bladder disorder.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed. 

Following a physical examination of the Veteran and review of the claims file, the examiner should address the following:

a. Has the Veteran been diagnosed with a right lung or bladder disorder at any point during the appeal period, dating from June 2010 to the present?  If so, please state the diagnosis.

b. For each such diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability had its onset or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner must specifically comment on the Veteran's in-service exposure to jet fumes and herbicides. 

A complete rationale must be provided for all opinions expressed.

9. The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

10. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, corrective procedures must be implemented at once.

11. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


